             Case 1:21-cv-07364-JPC Document 1 Filed 09/01/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-7364
                                                            :
 v.                                                         :
                                                            :   COMPLAINT FOR VIOLATIONS OF
 CORNERSTONE ONDEMAND, INC.,                                :   SECTIONS 14(a) AND 20(a) OF THE
 PHILIP S. SAUNDERS, ADAM L. MILLER,                        :   SECURITIES EXCHANGE ACT OF
 RICHARD HADDRILL, NANCY                                    :   1934
 ALTOBELLO, FELICIA ALVARO, DEAN                            :
 CARTER, ROBERT CAVANAUGH,                                  :   JURY TRIAL DEMANDED
 JOSEPH OSNOSS, STEFFAN C.                                  :
 TOMLINSON, and SARA MARTINEZ                               :
 TUCKER,                                                    :

                   Defendants.
 --------------------------------------------------------


        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Cornerstone OnDemand, Inc.

(“Cornerstone or the “Company”) and the members Cornerstone board of directors (the “Board”

or the “Individual Defendants” and collectively with the Company, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), in connection with the proposed acquisition of Cornerstone by Clearlake Capital Group,

L.P. (“Clearlake”) and its affiliates.

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A
            Case 1:21-cv-07364-JPC Document 1 Filed 09/01/21 Page 2 of 16




(the “Proxy Statement”) to be filed on August 30, 2021 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders.                  The Proxy

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Sunshine Software Merger Sub, Inc. (“Merger Sub”), a wholly-owned subsidiary of

Sunshine Holdings, Inc. (“Parent”), will merge with and into Cornerstone with Cornerstone

surviving the merger and becoming a wholly owned subsidiary of Parent (the “Proposed

Transaction”). Pursuant to the terms of the definitive agreement and plan of merger the companies

entered into (the “Merger Agreement”) each Cornerstone common share issued and outstanding

will be converted into the right to receive $57.50 in cash (the “Merger Consideration”). Parent and

Merger Sub are both affiliates of Clearlake.

       3.       As discussed below, Defendants have asked Cornerstone stockholders to support

the Proposed Transaction based upon the materially incomplete and misleading representations

and information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the Company’s financial forecasts and financial analyses conducted by the

financial advisors of the Company, Qatalyst Partners LP (“Qatalyst”) and Centerview Partners

LLC (“Centerview” and together with Qatalyst, the “Financial Advisors”) in support of their

fairness opinions, and relied upon by the Board in recommending the Company’s stockholders

vote in favor of the Proposed Transaction.

       4.       It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.




                                                 2
             Case 1:21-cv-07364-JPC Document 1 Filed 09/01/21 Page 3 of 16




        5.          For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Cornerstone stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                    JURISDICTION AND VENUE

        6.          This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.          Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.          Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Cornerstone is traded on the NASDAQ Stock

Exchange, headquartered in this District. In addition, Cornerstone’s proxy solicitor for the

purposes of facilitating the Proposed Transaction, MacKenzie Partners, Inc., is also headquartered

in this District.

                                                PARTIES

        9.          Plaintiff is, and has been at all relevant times, the owner of Cornerstone common

stock and has held such stock since prior to the wrongs complained of herein.

        10.         Individual Defendant Phillip S. Saunders has served as a member of the Board since

2020 and is the Chief Executive Officer of the Company.


                                                    3
          Case 1:21-cv-07364-JPC Document 1 Filed 09/01/21 Page 4 of 16




        11.     Individual Defendant Adam L. Miller has served as a member of the Board since

1999 and is the Company’s Founder and Co-Chair of the Board.

        12.     Individual Defendant Richard Haddrill has served as a member of the Board since

2018 and is the Co-Chair of the Board.

        13.     Individual Defendant Nancy Altobello has served as a member of the Board since

2020.

        14.     Individual Defendant Felicia Alvaro has served as a member of the Board since

2020.

        15.     Individual Defendant Dean Carter has served as a member of the Board since 2017.

        16.     Individual Defendant Robert Cavanaugh has served as a member of the Board since

2015.

        17.     Individual Joseph Osnoss has served as a member of the Board since 2017.

        18.     Individual Defendant Steffan C. Tomlinson has served as a member of the Board

since 2017.

        19.     Individual Defendant Sara Martinez Tucker has served as a member of the Board

since 2021.

        20.     Defendant Cornerstone is incorporated in Delaware and maintains its principal

offices at 1601 Cloverfield Blvd., Suite 620 South, Santa Monica, California 90404.          The

Company’s common stock trades on the NASDAQ Stock Exchange under the symbol “CSOD.”

        21.     The defendants identified in paragraphs 10-19 are collectively referred to as the

“Individual Defendants” or the “Board.”

        22.     The defendants identified in paragraphs 10-20 are collectively referred to as the

“Defendants.”




                                                4
          Case 1:21-cv-07364-JPC Document 1 Filed 09/01/21 Page 5 of 16




                               SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       23.     Cornerstone, together with its subsidiaries, provides learning and people

development solutions as software-as-a-service worldwide. Its enterprise people development

solutions comprise learning solutions, which provide learning management software to scale with

the organization and support compliance, knowledge sharing, and employee-driven development

training to close skills gaps; content solution, which provides learning content from its own studios

and various quality partners; performance solutions, which provide tools to manage goal setting,

performance reviews, competency assessments, compensation management, and succession

planning; careers solution, which helps employees understand how to get from their current

position to future strategic roles with continuous feedback, goal setting, development plans, career

exploration, and engagement survey tools; recruiting solutions, which help organizations to attract,

hire, and onboard the right employees; and HR solution, which provides an aggregated view of

employee data with workforce planning, self-service management, and compliance reporting

capabilities. The Company also offers professional services, including application configuration,

system integration, business process re-engineering, change management, and training.

Cornerstone sells its software, content, and services directly through its sales force and indirectly

through its domestic and international network of distributors. It serves business services, financial

services, healthcare, pharmaceuticals, insurance, manufacturing, retail, and technology industries.

Cornerstone was incorporated in 1999 and is headquartered in Santa Monica, California.

       24.     On August 5, 2021, Cornerstone and Clearlake jointly announced that they had

entered into a proposed transaction:

               SANTA MONICA, Calif.--(BUSINESS WIRE)--Cornerstone
               OnDemand, Inc. (NASDAQ: CSOD), a global leader in talent
               management software, today announced it has entered into a


                                                  5
Case 1:21-cv-07364-JPC Document 1 Filed 09/01/21 Page 6 of 16




    definitive agreement to be acquired by Clearlake Capital Group,
    L.P. (together with certain of its affiliates, “Clearlake”), a leading
    private equity firm. Under the terms of the agreement, Clearlake will
    acquire the outstanding shares of Cornerstone common stock for
    $57.50 per share in cash. The transaction has an enterprise value of
    approximately $5.2 billion.

    The $57.50 per share purchase price represents a premium of
    approximately 31% to Cornerstone’s unaffected closing stock price
    on June 1, 2021, the last full trading day prior to Clearlake filing a
    Schedule 13D in connection with the Company’s strategic review
    process, and a 40% premium to the Company’s unaffected LTM
    VWAP. Upon completion of the transaction, Cornerstone will
    become a private company with the flexibility and resources to
    continue to provide market leading, talent management software-as-
    a-service ("SaaS") solutions. Additionally, Cornerstone will benefit
    from the operating capabilities, capital support and deep sector
    expertise of Clearlake and their strong track record with software
    platform investments.

    Phil Saunders, Chief Executive Officer of Cornerstone, said,
    “Clearlake’s investment reflects their confidence in our talented
    people, the power of our SaaS solutions and our value proposition
    for our customers. With this transaction, we plan to continue to
    pursue new software capabilities that advance our customers’ efforts
    to optimize workforce agility, transform skill development, deliver
    personalized, engaging growth experiences, and align their
    organizations around a shared definition of success. We’re thrilled
    to welcome Clearlake as a partner that appreciates the impact our
    SaaS solutions have on the lives of people at work and our customer-
    centric philosophy as we accelerate our innovation.”

    “This transaction represents another major milestone in
    Cornerstone’s amazing journey. As a private company with
    Clearlake as a partner, Cornerstone will be even better positioned to
    innovate, to capitalize on our market opportunities and to extend our
    platform,” said Adam Miller, Founder and Co-Chairman of the
    Board. “The added significant strategic flexibility and financial
    resources will create new opportunities for our employees, provide
    our clients with more capabilities to empower their people and
    enable us to help millions more people realize their potential.”

    Richard Haddrill, Co-Chairman of the Board, said, “Today’s
    announcement is the culmination of a robust strategic review
    process conducted by the Board over the past several months. This


                                      6
Case 1:21-cv-07364-JPC Document 1 Filed 09/01/21 Page 7 of 16




    process considered our standalone opportunities and solicited and
    inbound interest from a significant number of parties, including
    potential strategic and financial partners. We are very pleased to
    reach this agreement, which provides our stockholders with
    compelling, certain cash value and positively reflects the operational
    and strategic synergies achieved through Cornerstone’s prior
    acquisition of Saba.”

    “We have long admired Cornerstone’s leading talent management
    SaaS solutions and the Company’s mission to help customers
    modernize the learning and development experience for their
    employees,” said Behdad Eghbali, Co-Founder and Managing
    Partner at Clearlake. “We believe there is a significant opportunity
    to strategically position Cornerstone in the market as a leading
    platform and industry consolidator, and we look forward to
    partnering with the management team to drive value through both
    organic growth acceleration and inorganic transformation.”

    “With a compelling suite of market-leading SaaS solutions, and
    history of product innovation, we believe Cornerstone is well
    positioned in the growing and rapidly evolving talent management
    market,” said Prashant Mehrotra, Partner, and Paul Huber, Principal
    at Clearlake. “We are excited to leverage Clearlake’s O.P.S.®
    framework to help the Company strengthen its strategic growth
    plans and accelerate the pace of execution.”

    “We have developed deep admiration and respect for Cornerstone
    over the years, in particular during our ownership of Saba Software.
    We are thrilled to support the Company's outstanding management
    team and employees to extend Cornerstone’s leadership as the pre-
    eminent next-generation talent management software platform,”
    said David Fishman, Managing Director and Head of Private Equity,
    and Andy Fishman, Managing Director at Vector Capital.

    Timing and Approvals

    The transaction, which was unanimously approved by
    Cornerstone’s Board of Directors, is not subject to a financing
    condition and is expected to close in the second half of 2021, subject
    to customary closing conditions, including the receipt of regulatory
    approvals and approval by a majority of Cornerstone stockholders.
    Certain stockholders, including Clearlake, representing 15.65% of
    the Company’s outstanding shares have agreed to vote their shares
    in favor of the transaction.



                                      7
         Case 1:21-cv-07364-JPC Document 1 Filed 09/01/21 Page 8 of 16




               Upon the completion of the transaction, Cornerstone will become a
               privately held company and shares of Cornerstone common stock
               will no longer be listed on any public market.

               Second Quarter 2021 Financial Results and Conference Call

               In a separate release, Cornerstone today announced its second
               quarter 2021 results. The press release is available on the "Investor
               Relations"       section     of    the      Cornerstone       website
               at https://investors.cornerstoneondemand.com/.

               In light of the announced transaction with Clearlake, Cornerstone
               will not hold its earnings conference call previously scheduled for
               today, August 5, 2021 at 5 p.m. ET.

               Advisors

               Qatalyst Partners and Centerview Partners LLC are serving as
               financial advisors to Cornerstone, and Cooley LLP is serving as
               legal counsel.

               Morgan Stanley, Rothschild & Co., J.P. Morgan, Goldman Sachs,
               BoA Securities, Barclays, Jefferies and William Blair are acting as
               financial advisors to Clearlake. Sidley Austin LLP is serving as legal
               counsel to Clearlake in the connection with the acquisition and debt
               financing.

               J.P. Morgan, BoA Securities, Ares, Golub, Antares, Barclays, Blue
               Owl, BMO Capital Markets, BNP Paribas, Credit Suisse, Goldman
               Sachs and Jefferies are providing the debt financing for the
               transaction.

                                       ***

       25.     The Board has unanimously approved the Proposed Transaction. It is therefore

imperative that Cornerstone’s stockholders are provided with the material information that has

been omitted from the Proxy Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.




                                                 8
          Case 1:21-cv-07364-JPC Document 1 Filed 09/01/21 Page 9 of 16




B.     The Materially Incomplete and Misleading Proxy Statement

       26.     On August 30, 2021, Cornerstone filed the Proxy Statement with the SEC in

connection with the Proposed Transaction. The Proxy Statement was furnished to the Company’s

stockholders and solicits the stockholders to vote in favor of the Proposed Transaction. The

Individual Defendants were obligated to carefully review the Proxy Statement before it was filed

with the SEC and disseminated to the Company’s stockholders to ensure that it did not contain any

material misrepresentations or omissions. However, the Proxy Statement misrepresents and/or

omits material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Cornerstone Financial Projections

       27.     The Proxy Statement fails to provide material information concerning financial

projections by Cornerstone management and relied upon by the Financial Advisors in their

analyses. The Proxy Statement discloses management-prepared financial projections for the

Company which are materially misleading. The Proxy Statement indicates that in connection with

the rendering of its fairness opinion, that the Company prepared certain non-public financial

forecasts (the “Company Projections”) and provided them to the Board and the financial advisors

with forming a view about the stand-alone valuation of the Company. Accordingly, the Proxy

Statement should have, but fails to provide, certain information in the projections that Cornerstone

management provided to the Board and the financial advisors. Courts have uniformly stated that

“projections … are probably among the most highly-prized disclosures by investors. Investors can

come up with their own estimates of discount rates or [] market multiples. What they cannot hope

to do is replicate management’s inside view of the company’s prospects.” In re Netsmart Techs.,

Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).


                                                 9
         Case 1:21-cv-07364-JPC Document 1 Filed 09/01/21 Page 10 of 16




       28.       For the Company Projections, the Proxy Statement provides values for non-GAAP

(Generally Accepted Accounting Principles) financial metrics: Adjusted EBITDA, Non-GAAP

Operating Income, Levered Free Cash Flow, and Unlevered Free Cash Flow, but fails to provide

line items used to calculate these metrics and/or a reconciliation of these non-GAAP metrics to

their most comparable GAAP measures, in direct violation of Regulation G and consequently

Section 14(a).

       29.       When a company discloses non-GAAP financial measures in a Proxy Statement

that were relied on by a board of directors to recommend that stockholders exercise their corporate

suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.

       30.       The SEC has noted that:

                 companies should be aware that this measure does not have a
                 uniform definition and its title does not describe how it is calculated.
                 Accordingly, a clear description of how this measure is calculated,
                 as well as the necessary reconciliation, should accompany the
                 measure where it is used. Companies should also avoid
                 inappropriate or potentially misleading inferences about its
                 usefulness. For example, "free cash flow" should not be used in a
                 manner that inappropriately implies that the measure represents the
                 residual cash flow available for discretionary expenditures, since
                 many companies have mandatory debt service requirements or other
                 non-discretionary expenditures that are not deducted from the
                 measure.1



1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm

                                                   10
         Case 1:21-cv-07364-JPC Document 1 Filed 09/01/21 Page 11 of 16




       31.     Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide a reconciliation table of the non-GAAP measure to the most comparable

GAAP measure to make the non-GAAP metrics included in the Proxy Statement not misleading.

Omissions and/or Material Misrepresentations Concerning the Financial Advisors’ Financial
Analysis

       32.     With respect to Qatalyst’s Discounted Cash Flow Analysis for the Company, the

Proxy Statement fails to disclose: (i) the implied net present value of a corresponding terminal

value of the Company; (ii) the inputs and assumptions underlying the use of a range of multiples

of fully diluted enterprise value to next-twelve-months estimated unlevered free cash flow of 14.0x

to 23.0x; (iii) the inputs and assumptions underlying the range of discount rates ranging from 8.0%

to 12.0%; (iv) the Company’s estimated weighted average cost of capital; and (v) the total number

of fully diluted shares outstanding as of August 2, 2021.

       33.     With respect to Centerview’s Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) the implied per share equity range for the shares of Cornerstone common stock;

(ii) the inputs and assumptions underlying the range of discount rates ranging from 8.25% to

10.00%; (iii) the Company’s weighted average cost of capital; (iv) the implied terminal value of

Cornerstone; (v) the inputs and assumptions underlying the use of the range of unlevered free cash

flow multiples from 15.0x to 20.0x; and (vi) the total number of fully diluted shares outstanding

as of August 2, 2021.

       34.     With respect to Centerview’s Analyst Price Targets Analysis, the Proxy Statement

fails to disclose: (i) the Wall Street research analysts observed; (ii) the stock price targets for the

Company.




                                                  11
           Case 1:21-cv-07364-JPC Document 1 Filed 09/01/21 Page 12 of 16




          35.   With respect to the Centerview’s Precedent Premiums Paid Analysis, the Proxy

Statement fails to disclose: (i) the acquisitions observed by Centerview; and (ii) the premia paid in

those transactions.

          36.   In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          37.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          38.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          39.   Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial



                                                 12
         Case 1:21-cv-07364-JPC Document 1 Filed 09/01/21 Page 13 of 16




analysis that were prepared by the Financial Advisors and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

       40.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

       41.     Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.

       42.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.




                                                  13
           Case 1:21-cv-07364-JPC Document 1 Filed 09/01/21 Page 14 of 16




                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          43.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          44.   The Individual Defendants acted as controlling persons of Cornerstone within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Cornerstone, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the Proxy

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Cornerstone, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          45.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          46.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Cornerstone, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Proxy Statement.



                                                 14
         Case 1:21-cv-07364-JPC Document 1 Filed 09/01/21 Page 15 of 16




       47.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       48.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       49.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       50.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;


                                                 15
           Case 1:21-cv-07364-JPC Document 1 Filed 09/01/21 Page 16 of 16




          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.



 Dated: September 1, 2021                           MELWANI & CHAN LLP

                                               By: /s Gloria Kui Melwani
                                                   Gloria Kui Melwani (GM5661)
                                                   1180 Avenue of Americas, 8th Fl.
                                                   New York, NY 10036
                                                   Telephone: (212) 382-4620
                                                   Email: gloria@melwanichan.com

                                                    Attorneys for Plaintiff




                                                  16
